                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Muhammad Al-Majahidin, a/k/a or f/k/a John     )     C/A No. 9:18-1163-BHH
 Hamilton,                                      )
                                                )
                                     Plaintiff, )
                                                      ORDER AND OPINION
                                                )
                     vs.                        )
                                                )
 Michael McCall, Meagan Harris, Daniel          )
 Harouff, David Tartarsky, J. Scarborough,      )
                                                )
                                                )
                                 Defendants. )
 ___________________________________

      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Bristow Marchant made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On August 8, 2018, the

Magistrate Judge issued a Report and Recommendation (“Report”) recommending that

Plaintiff’s complaint be dismissed without prejudice and without issuance of service of

process for failure to exhaust administrative remedies. (See ECF No. 19.) See also 42

U.S.C. § 1997e(a) (“No action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available

are exhausted.”). Objections to the Report were due by August 27, 2018. Neither

Defendants nor Plaintiff have filed any objections.

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976).

The Court is charged with making a de novo determination of any portion of the Report
of the Magistrate Judge to which a specific objection is made. The Court may accept,

reject, or modify, in whole or in part, the recommendation made by the Magistrate Judge

or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. §

636(b). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court finds no error and adopts the Report. It is therefore

       ORDERED that this action is DISMISSED without prejudice for failure to failure to

exhaust administrative remedies.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

October 11, 2018
Greenville, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.
